MEMORANDUM OPINION
                              Nos. 04-10-00878-CR & 04-10-00879-CR

                                          John FENNELL,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2010CR9672W & 2008CR3179A
                          Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: January 19, 2011

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in each of the underlying causes on September 22, 2010.

Because appellant did not file a motion for new trial, the notice of appeal was due to be filed

October 22, 2010. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice

of appeal was due on November 8, 2010. TEX. R. APP. P. 26.3. Appellant filed a notice of

appeal on December 7, 2010, but appellant did not file a motion for extension of time.
                                                                    04-10-00878-CR & 04-10-00879-CR


       A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be

considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen

days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of

appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the

court of appeals grants the motion for extension of time. See id. Because it appeared that the

notice of appeal in each of these appeals was untimely filed, we ordered appellant to show cause

in writing why these appeals should not be dismissed for lack of jurisdiction. Appellant did not

respond to our order. Because the notice of appeal was untimely filed in each of the underlying

causes, these appeals are dismissed for lack of jurisdiction. See id.; see also Ater v. Eighth Court

of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991)(out-of-time appeal from final felony

conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas

Code of Criminal Procedure).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-